GRIFFIN, J.
Appellant, Orlando Gonzalez, Jr., appeals the denial of his petition for writ of mandamus seeking expungement of a disciplinary order by the state’s Department of Corrections for procedural and technical errors. Mainly, he complains that the Department failed to respond timely to his grievance. The lower court determined that he had not timely filed his grievance and denied relief. Our review of the appealed order indicates that the dates relied upon by the lower court are incorrect; nevertheless, even by our reckoning, the lower court was correct in its conclusion.
AFFIRMED.
DAUKSCH and GOSHORN, JJ., concur.